Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 1 of 291 PageID #: 718




                           EXHIBIT A
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 2 of 291 PageID #: 719




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                       AT BECKLEY
                                   * * * * * * * *
         JAMES RIVER EQUIPMENT          *
         VIRGINIA, LLC,                 *
              Plaintiff                 *   Civil Action No.
              vs.                       *   5:13-cv-28160
         JUSTICE ENERGY                 *
         COMPANY, INC.,                 *
              Defendant                 *
                                   * * * * * * * *


                                     DEPOSITION OF
                                   STEPHEN W. BALL
                                    March 14, 2019




            Any reproduction of this transcript is prohibited
              without authorization by the certifying agency.




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 3 of 291 PageID #: 720



                                                                               2


   1                                   DEPOSITION

   2                                        OF

   3     STEPHEN W. BALL, taken on behalf of the Defendant

   4     herein, pursuant to the Rules of Civil Procedure,

   5     taken before me, the undersigned, Bradley Scott, a

   6     Court Reporter and Notary Public in and for the State

   7     of West Virginia, at the law offices of Carey, Scott,

   8     Douglas & Kessler, PLLC, 707 Virginia Street, East 901

   9     Chase Tower, Charleston, West Virginia on Thursday,

  10     March 14, 2019 beginning at 10:07 a.m.

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 4 of 291 PageID #: 721



                                                                               3


   1                           A P P E A R A N C E S

   2

   3     FRED B. WESTFALL, JR., ESQUIRE

   4     Assistant United States Attorney

   5     300 Virginia Street East

   6     Room 4000

   7     Charleston, WV        25301

   8          COUNSEL FOR UNITED STATES

   9

  10     MICHAEL W. CAREY, ESQUIRE

  11     Carey, Scott, Douglas & Kessler, PLLC

  12     901 Chase Tower

  13     707 Virginia Street East

  14     Charleston, WV        25301

  15          COUNSEL FOR DEFENDANT

  16

  17     JOHN F. HUSSELL, IV, ESQUIRE

  18     Wooton, Davis, Hussell & Ellis

  19     300 Summers Street

  20     Suite 1230

  21     Charleston, WV        25301

  22          COUNSEL FOR DEFENDANT

  23

  24




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 5 of 291 PageID #: 722



                                                                                4


   1                                    I N D E X

   2

   3     WITNESS: STEPHEN BALL

   4     EXAMINATION

   5         By Attorney Westfall                                         7 - 76

   6     EXAMINATION

   7         By Attorney Carey                                           76 - 77

   8     DISCUSSION AMONG PARTIES                                        77 - 78

   9     CERTIFICATE                                                           79

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 6 of 291 PageID #: 723



                                                                               5


   1                                  EXHIBIT PAGE

   2

   3                                                                PAGE

   4     NUMBER     DESCRIPTION                                   IDENTIFIED

   5     1          Financial Statement of Debtor                        8

   6     2          Balance Sheet 12/31/16                             42

   7     3          Balance Sheet 12/31/17                             42

   8     4          Property Return for Justice/

   9                Bluestone                                          52

  10     5          Equipment list as of 1/21/15                       60

  11     6          Depreciation lists 2014-2017                       61

  12     7          Revised property list March 2019                   72

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 7 of 291 PageID #: 724



                                                                               6


   1                                OBJECTION PAGE

   2

   3     ATTORNEY                                              PAGE

   4                                    NONE MADE

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 8 of 291 PageID #: 725



                                                                                7


   1                            S T I P U L A T I O N

   2      ------------------------------------------------------

   3     (It is hereby stipulated and agreed by and between

   4     counsel for the respective parties that reading,

   5     signing, sealing, certification and filing are not

   6     waived.)

   7     -------------------------------------------------------

   8                            P R O C E E D I N G S

   9     -------------------------------------------------------

  10                                 STEPHEN BALL,

  11     CALLED AS A WITNESS IN THE FOLLOWING PROCEEDING, AND

  12     HAVING FIRST BEEN DULY SWORN, TESTIFIED AND SAID AS

  13     FOLLOWS:

  14                                        ---

  15                                  EXAMINATION

  16                                        ---

  17     BY ATTORNEY WESTFALL:

  18           Q.     Would you state your name, please?

  19           A.     Stephen Ball.

  20           Q.     Mr. Ball, my name is Fred Westfall.               And I

  21     represent the United States in this case.                 Anytime if

  22     you do not hear or understand a question that I ask of

  23     you, let me know.         I'll be happy to repeat or rephrase

  24     the question for you.




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 9 of 291 PageID #: 726



                                                                                8


   1                  We're taking your deposition.             Have you ever

   2     been deposed before?

   3           A.     Yes, sir.

   4           Q.     So the general rules are you have to give

   5     verbal responses to the questions because the court

   6     reporter can't record gestures or nods of the head.

   7     And if you, at any time, you need to take a break.                    If

   8     you let me know, we'll be happy to take a break.

   9                  Do you understand that?

  10           A.     I do.

  11           Q.     Okay.

  12                  Can you --- you've been furnished as a

  13     witness in our --- in the James River Equipment

  14     Virginia, LLC versus Justice Energy Company,

  15     Incorporated case in connection with our United States

  16     inquiring on the certain financial information.                   And I

  17     want to show you what's been marked as Exhibit Number

  18     1 and have you just take a look at that for just a

  19     moment, if you would, please.

  20                                        ---

  21                        (Whereupon, United States Exhibit 1,

  22                        Financial Statement of Debtor, was

  23                        marked for identification.)

  24                                        ---




               Sargent’s Court Reporting Service, Inc.
                            1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 10 of 291 PageID #: 727



                                                                                     9


   1                        THE WITNESS:       I forgot my glasses.

   2                        ATTORNEY WESTFALL:          Be my guest.

   3                        THE WITNESS:       They're just down the

   4     hall.      I'm sorry.

   5                        ATTORNEY WESTFALL:          We'll just take a

   6     break.

   7                                        ---

   8     (WHEREUPON, A PAUSE IN THE RECORD WAS HELD.)

   9                                        ---

  10     BY ATTORNEY WESTFALL:

  11           Q.     Would you take a look at page six of Exhibit

  12     1, please?

  13           A.     Okay.

  14           Q.     Is that your signature on page number six?

  15           A.     It is.     Yes, sir.

  16           Q.     And I notice in looking at your title,

  17     you're listed as Vice President and then General

  18     Counsel of Justice Energy Company, Incorporated.                       Is

  19     that your position?

  20           A.     Yes, sir.

  21           Q.     Let me just ask you just a couple questions

  22     about your educational background.               Where did you go

  23     to undergraduate school?

  24           A.     I graduated from Marshville University in




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 11 of 291 PageID #: 728



                                                                                10


   1     1997 with a degree in finance.

   2           Q.     And where did you attend law school?

   3           A.     I graduated from West Virginia University

   4     College of Law in 2001.

   5           Q.     Have you ever been engaged in the private

   6     practice of law outside of a corporate setting?

   7           A.     No, sir.

   8           Q.     And when --- I take it you're licensed to

   9     practice law.

  10                  Is that correct?

  11           A.     Yes.

  12           Q.     And when were you first licensed?

  13           A.     2001.

  14           Q.     And have you always been engaged in the

  15     corporate practice of law so to speak since your

  16     graduation from law school?

  17           A.     Yes.

  18           Q.     And where were you employed after law

  19     school?

  20           A.     My first job was with Blue Stone Industries,

  21     Inc., which is also owned by the same owners of

  22     Justice Energy.        Started as assistant CFO and general

  23     counsel.

  24     Q.    Do you have a --- are you a CPA by chance?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 12 of 291 PageID #: 729



                                                                                 11


   1           A.     No, sir.

   2           Q.     Let's take a look at Exhibit 1.              I want to

   3     just ask some general questions first.                 In section one

   4     on page one of Exhibit Number 1, it indicates that

   5     Justice Energy Company Incorporated is a coal mining

   6     business.      Is Justice Energy still involved in coal

   7     mining?

   8           A.     Yes.

   9           Q.     And can you tell me what mines that it

  10     currently mine coal in?

  11           A.       It currently operates what is known as the

  12     Red Fox Surface Mine.           It's actually located in

  13     McDowell County, West Virginia.              But the closest town

  14     is Bishop, Virginia.          It's right on the state line.

  15           Q.     Does Justice Energy have any other coal

  16     mines other than Red Fox?

  17           A.     No.

  18           Q.     Does Justice Energy actually own Red Fox?

  19           A.     No.

  20           Q.     Who owns Red Fox?

  21           A.     The Red Fox mine has a few different

  22     components to it.         Typically with a coal mine, you

  23     have the mining permit.           You have the coal reserves

  24     and then you have equipment associated with that.                      The




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 13 of 291 PageID #: 730



                                                                                     12


   1     mining permit is in the name of Blue Stone Coal

   2     Corporation.       The reserves are owned by separate

   3     company that's unrelated, it's called Rowland Land

   4     Company.

   5                  And it's leased to an affiliate of Justice

   6     Energy called James C. Justice Companies, LLC.                   And

   7     Justice Energy operates the coal mine.                 It does own

   8     some of its own equipment but a lot of that equipment

   9     is provided to it by affiliate entities.

  10           Q.     And who are those affiliate entities?

  11           A.     The primarily --- and in fact I think it's

  12     the only other entity, Blue Stone Resources, Inc.

  13     provides most of the equipment to Justice Energy

  14     Company.

  15           Q.     Let me kind of --- we talked about a lot of

  16     different companies and I want to try and understand

  17     the relationships that exist with the companies.                       So

  18     when we talk about Justice Energy, who owns Justice

  19     Energy.

  20           A.     Its parent company is JCJ Coal Group, LLC.

  21           Q.     And who owns JCJ Coal Group, LLC?

  22           A.     Blue Stone Mineral, Inc.

  23           Q.     And who owns Blue Stone Mineral, Inc.

  24           A.     Blue Stone Resources, Inc.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 14 of 291 PageID #: 731



                                                                                13


   1            Q.    And who owns Blue Stone Resources, Inc.

   2            A.    James C. Justice, II and James C. Justice,

   3     III.

   4            Q.    And they own them in their individual

   5     capacities.

   6                  Is that correct?

   7            A.    Yes, sir.

   8            Q.    Now going backwards for just a moment to Red

   9     Fox.     I just want to make sure I understand.                The mine

  10     you said was actually owned by one entity or person.

  11            A.    The mining permit is in the name of Blue

  12     Stone Coal Corporation.

  13            Q.    Who owns Blue Stone Coal, Corp.?

  14            A.    Blue Stone Industries, Inc.

  15            Q.    And who owns Blue Stone Industries, Inc.?

  16            A.    Blue Stone Mineral.

  17            Q.    Okay.

  18                  And you said the reserves are owned by ---?

  19            A.    James C. --- I'm sorry.           James C. Justice

  20     Companies, LLC.        I'm sorry.       They're leased.        The

  21     leasee is James C. Justice Companies, LLC.                  The actual

  22     owner is, we refer to them as Rowland Land Company.                    I

  23     think they formed a special purpose entity for

  24     purposes of owning those reserves.               That its title is




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 15 of 291 PageID #: 732



                                                                                14


   1     RLC, TN, LLC.

   2           Q.     And Rowland Land Company and R --- let me

   3     just make sure I get the initial right, R --- I think

   4     you said was RLC, TN?

   5           A.     Yes, sir.

   6           Q.     Are they related in any way to any of the

   7     other companies either Blue Stone Mineral, Blue Stone

   8     Resources, James C. Justice, JCJ Coal Group, anything

   9     like that?

  10           A.     No, sir.

  11           Q.     Okay.

  12                  So we talked about the reserves in the

  13     permit.      Who actually owns the mine?

  14           A.     Just so we're on the same page ---?

  15           Q.     The real estate for the mine.

  16           A.     So the surface ---.

  17           Q.     I tell you ---.

  18           A.     I'm just --- I'm just trying to ---.

  19           Q.     Yeah, let me try to clarify this.               Is Red

  20     Fox a surface mine or a deep mine?

  21           A.     It is a surface mine.

  22           Q.     Okay.     All right.

  23                  And so we talk about the reserves.               Are

  24     those the surface rights or are they separate from




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 16 of 291 PageID #: 733



                                                                                15


   1     being reserves?

   2           A.     Can I give you a background on how we view

   3     it and --- ‘cause I just don't want us to talk past

   4     one another?

   5           Q.     That's perfectly fine.

   6           A.     Typically when we receive a lease to mine

   7     coal with it comes the rights to use the surface to

   8     remove that coal.         And so I don't know specifically

   9     who owns those surface.           But it is my understanding

  10     that RLC, TN owns the surface and then provides us the

  11     right to use the surface through our coal lease.

  12           Q.     Okay.

  13                  And you said the equipment that's used to

  14     mine the coal, some is actually owned by Justice

  15     Energy and some is owned by other entities?

  16           A.     Yes.

  17           Q.     And who was the other entities that furnish

  18     equipment to the Red Fox mine?

  19           A.     Blue Stone Resources, Inc.

  20           Q.     Anybody else?

  21           A.     That's it.

  22           Q.     Okay.

  23                  And at this time does Justice Energy have

  24     either made leases, rights, or any other ownership of




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 17 of 291 PageID #: 734



                                                                                 16


   1     any kind on any mines other than Red Fox?

   2           A.     No.

   3           Q.     Okay.

   4                  Let's take a look at section two on page

   5     one, of Exhibit 1 for just a moment.                According to

   6     Exhibit Number 1, it looks like that, well we already

   7     discussed that, but Justice Energy is a wholly owned

   8     subsidiary of JCJ Coal Group, LLC.

   9                  Is that correct?

  10           A.     Yes, sir.

  11           Q.     And looking at 5b on Exhibit 1, it says that

  12     James C. Justice, III is the President.

  13                  Is that correct?

  14           A.     Yes, sir.

  15           Q.     And under 5c, you're listed next.               And what

  16     is your position with Justice Energy?

  17           A.     Vice President and General Counsel.

  18           Q.     And the third person listed is James T.

  19     Miller. And it looks like he's listed as the

  20     Treasurer.

  21                  Is that correct?         Secretary and Treasurer.

  22           A.     That's correct, yes.

  23           Q.     Are there any other officers, corporate

  24     officers, for Justice Energy?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 18 of 291 PageID #: 735



                                                                                17


   1           A.     No.

   2           Q.     Let's talk a little bit about Mr. Justice,

   3     III, and his role in the company.               What is his role?

   4     I mean, as President, what does he do?

   5           A.     He oversees the operations of the company.

   6           Q.     And is he also an officer of any of the

   7     other companies in this chain that goes up through to

   8     himself as being a part owner?

   9           A.     He is, yes.

  10           Q.     What other companies is he an officer of?

  11           A.     He generally serves as the President of all

  12     of the companies so for Blue Stone Resources and Blue

  13     Stone Mineral, Inc.          Both corporations he serves as

  14     the president.        Even our LLC, we --- and our operating

  15     agreements provide the ability to nominate officers.

  16     So we also have traditional officer names in our LLCs.

  17     So he's also the President of James C. Justice

  18     Company, LLC and JCJ Coal Group, LLC.

  19           Q.     And I take --- I know we talked about the

  20     owner being his father, James C. Justice, II.                   I'm

  21     assuming he's been owner.            He's not an officer at any

  22     of these companies at the moment.

  23                  Is that correct?

  24           A.     That's correct.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 19 of 291 PageID #: 736



                                                                                18


   1           Q.     Let's talk about Mr. Miller for just a

   2     moment. Is he an officer at any of the other

   3     companies?

   4           A.     He is, yes.

   5           Q.     And what other companies?

   6           A.     Generally speaking, we have the same

   7     officers in these companies.             For Mr. Miller, it does

   8     vary occasionally that he's either secretary or

   9     treasurer.       He's not always both.          Without having that

  10     in front of me, I don't want to misspeak but he

  11     generally will be either secretary or treasurer or

  12     both in all of the --- the same entities.

  13           Q.     Let's confine it for just a moment to

  14     Justice Energy, what does Mr. Miller do as Secretary

  15     and Treasurer of Justice Energy?

  16           A.     Mr. Miller is currently not engaged in any

  17     day to day activities with Justice Energy.                  He's a

  18     long time employee for the Justice family and all of

  19     their other operations.           And he traditionally, has

  20     been listed as either secretary or treasurer.                   He's an

  21     accountant by trade.

  22                  Today, most of his activities either relate

  23     to the Greenbrier Hotel or there are a few coal

  24     businesses in Kentucky and Virginia that he's




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 20 of 291 PageID #: 737



                                                                                19


   1     overseeing the accounting on.             But he's not engaged in

   2     anything with Justice Energy on a day to day basis.

   3           Q.     Okay.

   4                  And I don't mean to make light of this but

   5     basically I take it that his role as secretary and

   6     treasurer of Justice Energy is basically more or less

   7     ceremonial.

   8           A.     That's correct.

   9           Q.     Let go to page 7c for just a moment.                Excuse

  10     me section 7c on page three of Exhibit Number 1 for

  11     just a moment.        You have it listed there as $1.23

  12     million.      And I'm taking that's the civil penalty

  13     involved in this case.

  14                  Is that correct?

  15           A.     Yes, sir.

  16           Q.     Are there any other judgements or liens

  17     against Justice Energy other than the civil penalty?

  18           A.     There are --- there are no other judgements

  19     that I'm aware of.          As a subsidiary --- indirect

  20     subsidiary, Blue Stone Resources, there are some liens

  21     with Blue Stone Resources credit facilities that could

  22     apply to Justice Energy.

  23           Q.     And when you say credit facilities, I take

  24     it these are entities that make loans to Blue Stone




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 21 of 291 PageID #: 738



                                                                                    20


   1     Resources.

   2           A.     Correct.

   3           Q.     And when you talk about the type of credit

   4     for Blue Stone Resources, just generally, what kinds

   5     of credit was extended that might potentially relate

   6     to or pertain to Justice Energy?

   7           A.     So the equipment that Blue Stone Resources

   8     owns that's used at the Justice Energy facility, all

   9     of that equipment has been financed by various

  10     equipment financing companies.              And so they would have

  11     --- and I think most of those are purchase mining type

  12     liens.     Some of the other ones are kind of traditional

  13     term debt where there's just a security agreement.

  14     And there's a pledge of collateral that has a blanket

  15     that applies to equipment and fixtures.

  16                  That would be --- Blue Stone Resources has,

  17     I think there's two term loans that have those type of

  18     security agreements associated with them.

  19           Q.     Kind of a cross collateral type arrangement?

  20           A.     No ---.

  21           Q.     Maybe that's too simplistic, I'm sorry.                   I

  22     don’t mean to be ---.

  23           A.     No, no, no.       It's not too simplistic.           It's

  24     just that, it's a real general --- it's a real broad




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 22 of 291 PageID #: 739



                                                                                21


   1     security agreement that did not attempt to

   2     specifically list items of machinery or equipment or

   3     fixtures.      It's just one of those that says in all

   4     fixtures and equipment and inventory associated

   5     therewith.

   6                  And so, I mean, I think it can be opened to

   7     interpretation, whether it's specific or not.                   But

   8     there's definitely some Blue Stone Resources

   9     collateral agreements out there that have that type of

  10     language in it.

  11           Q.     Okay.

  12                  Let's take a look at page ten or excuse me,

  13     page four of Exhibit Number 1, section five item

  14     number ten.        Under real estate it says none.             And I

  15     think we already gone through this but does Justice

  16     Energy actually own any true real estate?

  17           A.     No.

  18           Q.     Does Justice Energy have its own office

  19     located somewhere?

  20           A.     No.     There's a little mine office that's at

  21     the mine site.        It's equivalent of a single wide

  22     trailer.      But typically we lease those from a leasing

  23     company.

  24           Q.     So, just so I make sure, Justice Energy does




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 23 of 291 PageID #: 740



                                                                                22


   1     not have its own corporate headquarters anywhere.

   2                  Is that correct?         Physically, physical

   3     corporate headquarters.

   4           A.     No.

   5           Q.     Now, I notice, also is going back to page

   6     one of Exhibit Number 1, that in terms of the business

   7     address for Justice Energy is 302 South Jefferson

   8     Street in Roanoke, Virginia.             Who else is located at

   9     that particular address?

  10           A.     That's the address where Blue Stone

  11     Resources is operated out of.             And so to the extent,

  12     Justice Energy has any accounting or anything like

  13     that, that's all done out of the 302 South Jefferson

  14     location.      And Blue Stone Resources as the ultimate

  15     parent company provides those services to their

  16     subsidiaries.

  17                  There are other --- other coal companies own

  18     by the Justice family that operates out of there.

  19     There's several of them.            Southern Coal Corporation,

  20     Kentucky Fuel Corporation, A&G Coal Corporation,

  21     Virginia Fuel Corporation.

  22           Q.     So Blue Stone Resources supplies, for

  23     example I'm going to assume.             Well maybe I won't

  24     assume.      Does Blue Stone Resources supply like all of




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 24 of 291 PageID #: 741



                                                                                23


   1     the administrative payroll and financial services

   2     needed by Justice Energy Company?

   3           A.     Yes, they do.

   4           Q.     And Justice Energy Company does not have any

   5     of its own employees who supply or perform those

   6     services.

   7           A.     It does not.       That's correct.

   8           Q.     Does Justice Energy Company have any actual

   9     employees?

  10           A.     Yes.    It has some employees that work at the

  11     mine site.

  12           Q.     And what types of employees at the mine site

  13     does Justice Energy have?

  14           A.     It would be the equipment operators for the,

  15     you know, the trucks, the bulldozers, the coal

  16     loaders, mechanics associated with those machines.                     It

  17     would be hourly labor type employees.

  18           Q.     In terms of the supervisory personnel at

  19     just --- at the Red Fox, I guess it’s the Red Fox mine

  20     is what we talked about.            Are there any supervisory

  21     employees employed by Justice Energy Company?

  22           A.     The foremen are employed by Blue Stone

  23     Industries, Inc.

  24           Q.     Okay.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 25 of 291 PageID #: 742



                                                                                24


   1                  Are there any professional like engineers or

   2     any other professional people employed by Justice

   3     Energy Company?

   4           A.     No.

   5           Q.     Who actually prepares --- well let me go

   6     back and ask the question this way, are there any

   7     state or federal tax returns prepared for Justice

   8     Energy Company?

   9           A.     They are part of the consolidated tax

  10     returns. So there are no standalone tax returns for

  11     Justice Energy Company.

  12           Q.     And when you say consolidated, how are they

  13     consolidated?

  14           A.     Blue Stone Resources, Inc. files a

  15     consolidated tax return for itself and all of its

  16     subsidiaries.        And so they are included, they being

  17     Justice Energy, is included in the Blue Stone

  18     Resources tax return.

  19           Q.     And is Blue Stone Resources, is it --- is

  20     its tax return part of any other consolidated returns?

  21           A.     No.    It is a C corporation and it files ---

  22     other than for its subsidiaries, it files as a

  23     standalone.

  24           Q.     Let's go to page five, Exhibit Number 1,




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 26 of 291 PageID #: 743



                                                                                  25


   1     section 6, item number 13 on bank accounts.                  I'm

   2     looking at this Exhibit Number 1 at that particular

   3     location.      There's only one bank account listed.                   It's

   4     with BB&T.       Is this a payroll account?

   5           A.     I think that's its primary purposes.                I

   6     don’t think that it's limited to only being a payroll

   7     account but that is its primary purpose.

   8           Q.     And when the actual amount of funds put into

   9     account to make payroll for the employees, who

  10     furnishes those funds?

  11           A.     Typically those would come from Blue Stone

  12     Resources, Inc.

  13           Q.       Does Justice Energy put any of its own

  14     funds into the account?

  15           A.     No.

  16           Q.     Does Justice Energy have any --- does it

  17     ever generates its own revenues?

  18           A.     The coal that Justice Energy mine is sold

  19     through an affiliate, Blue Stone Coal Sells

  20     Corporation. And Blue Stone Coal Sells Corporation,

  21     when they receive the revenues from the coals sold,

  22     that would be provided by Justice Energy either

  23     directly or through Blue Stone Resources to help

  24     Justice Energy fund their operations.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 27 of 291 PageID #: 744



                                                                                26


   1                  Currently, Justice Energy operates at a

   2     deficit.      It's losing money each month.             So its

   3     shortfall is made up by Blue Stone Resources.

   4                  So I guess in a way, it does put money in

   5     its accounts by the coal that it sells.                 But

   6     currently, it's operating as a deficit.

   7           Q.     What type of coals do you mine at the Red

   8     Fox mine?

   9           A.     It's what's known as midvol or medium

  10     volatile coking coal, metallurgical coal.

  11           Q.     That's still a pretty good market for

  12     metallurgical coal compared to the others.

  13                  Is that correct?

  14           A.     Yes.

  15           Q.     I don't know much about the coal business

  16     but I do know a little bit.             Metallurgical coal seems

  17     to be doing pretty well.

  18                  Let's take a look at page six of Exhibit

  19     Number 1 for just a moment.             I'd like to go over, on

  20     the right hand column there where it says expense

  21     items and ask some questions about that.                 Item number

  22     30 shows a rent paid by Justice Energy of $118,187.45.

  23     What's the rent for?

  24           A.     It's for a rail siding where coal is loaded




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 28 of 291 PageID #: 745



                                                                                27


   1     on the Norfolk Southern Railway.              There's an annual

   2     rental that's due with that.

   3           Q.     And is that paid to Norfolk Southern?

   4           A.     Yes.

   5           Q.     And let's look at item number 37 insurance.

   6     What --- for $217,202.80.            What's that insurance for?

   7           A.     The Blue Stone Resources group of companies

   8     has a group insurance policy for general liability,

   9     property, Workers' Comp.            It's a group policy and that

  10     total amount is allocated out to the various operating

  11     subsidiaries.

  12                  Ideally, you know, should be proportionate

  13     to the amount of coal they're producing is how we

  14     typically try to do that.            And so that is Justice

  15     Energy's allocation of that insurance expense.

  16           Q.     And the miscellaneous expenses on item

  17     number 38.       Can you just kind of give me a general

  18     idea of what that covers?

  19           A.     For it to fall in to a miscellaneous

  20     category, and I can't remember this specifically off

  21     the top of my head, but that generally is just

  22     something that is small that doesn't fall into one of

  23     these categories above.           Or into the categories of our

  24     --- one of the categories of our internal financial




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 29 of 291 PageID #: 746



                                                                                28


   1     statement.

   2                  But if it--- even if it doesn't fit in to

   3     one of those categories, if it would exceed say

   4     $25,000 or $50,000, we would create a name for that so

   5     we would know what it is.            This is for very small

   6     nominal things.

   7           Q.     Okay.

   8                  Let's go to the last page of Exhibit Number

   9     1. It's an attachment that deal with question 11 and

  10     it talks about some equipment.              And it deals with

  11     equipment that was apparently financed through

  12     Caterpillar Financial Services.              And just so I make

  13     sure I understand, is this when the company was

  14     acquired from and I don't know how to pronounce that,

  15     it looks like Mechel, M-E-C-H-E-L O-A-O.                 The company

  16     held certain mining equipment that was collateral for

  17     loans to Caterpillar Financial Services.

  18                  After Justice Energy was acquired from

  19     Mechel, did it have the Caterpillar equipment or I

  20     should say the equipment that was financed by

  21     Caterpillar for any period of time?

  22           A.     I --- yes.      Yes.

  23           Q.     Okay.

  24                  How long --- well let me ask the question




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 30 of 291 PageID #: 747



                                                                                29


   1     this way.      When were the items surrendered to

   2     Caterpillar Finance to satisfy the loan obligations?

   3           A.     I can't recall the exact date but it was

   4     very soon after the reacquisition.               And no one can

   5     pronounce that name by the way so it gets pronounced

   6     five different ways.          So, I'll say it three different

   7     ways while we're talking about.

   8           Q.     Okay.

   9           A.     At the time of the reacquisition, Mechel had

  10     fallen behind with all of their creditors.                  And the

  11     two big ones, financially speaking, were Caterpillar

  12     Financial and Komatsu Financial.              Two of which that

  13     the Justice organization does a lot of business with

  14     and other areas of business as well.

  15                  And so there was some interest in getting

  16     those two accounts cleared up so we could move forward

  17     from a business standpoint.

  18                  And the equipment, it was easier to

  19     surrender the equipment than try to figure out a way

  20     to pay off the loans.           Because they were severely

  21     under water and if it weren't for our overall

  22     relationship with Caterpillar Financial and Komatsu,

  23     probably would not have been able to get those deals

  24     done.      But they were somewhat --- they were somewhat




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 31 of 291 PageID #: 748



                                                                                30


   1     of an accommodation with us because of the ongoing

   2     business.

   3           Q.     So when was Justice Energy acquired from

   4     Mechel or however you pronounce the name of the

   5     company?

   6           A.     Yeah.     February of 2015.

   7           Q.     And looking at again on the last page of

   8     Exhibit Number 1, at the end it says currently the

   9     equipment used as the Company's Red Fox site is owned

  10     by related parties that are rented to the company on

  11     an intercompany basis.           And I think we already talked

  12     about the companies that are furnishing the equipment

  13     to Red Fox.

  14                  Is that correct?

  15           A.     Yes.

  16           Q.     And does Justice Energy actually pay any

  17     rental user fees or any other kind of --- or provide

  18     any other compensation to the companies that are

  19     basically renting the equipment to Justice Energy?

  20           A.     Not currently.        In the ordinary course or in

  21     a typical situation, we would do that.                 But because

  22     the mine is not generating excess cash flow currently,

  23     that's not being done.

  24           Q.     How long has Justice Energy been running at




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 32 of 291 PageID #: 749



                                                                                31


   1     a loss?

   2           A.     Justice Energy was idle at the time of the

   3     reacquisition in 2015.           We briefly operated it.           There

   4     were some --- there were some coal stockpiles there.

   5     The coal, the quality was really bad because it had

   6     set there for a very long time.              But we --- we loaded

   7     some of that coal out in 2016 but didn't really

   8     operate the mine.

   9                  And then the mine was completely idle until

  10     2018.      And so it's only been operating in total for

  11     about ten months now.           And all of those months now

  12     have been at a deficit.           The production hasn't been

  13     what we expected it to be.

  14           Q.     And for the ten months, are we talking about

  15     ten months since what period of time?

  16           A.     So they --- the Justice Energy mine started

  17     around --- I think we started hiring men back in late

  18     February of 2018.         And the mine --- normally takes six

  19     to eight weeks to get a mine started up.                 So I think

  20     that it started production probably late April 2018.

  21           Q.     So from January of 2016 up until February of

  22     2018, was the mine, the Red Fox mine, operational?

  23           A.     No, other than selling some of those coal

  24     stockpiles that I mentioned.             And so there were some




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 33 of 291 PageID #: 750



                                                                                32


   1     people there doing that.            It was not otherwise

   2     operational.

   3           Q.     Again, I'm going to ask some additional

   4     questions.       If I seem to be repetitive, I apologize.

   5     So the accountants for Justice Energy, those are

   6     actually supplied by the Blue Stone group.

   7                  Is that correct?

   8           A.     Yes.

   9           Q.     Okay.

  10                  And who are on the Board of Directors for

  11     Justice Energy?

  12           A.     James C. Justice, III and Jillean, that's

  13     spelled J-I-L-L-E-A-N, Justice.

  14           Q.     And we're talked a little bit about the

  15     employees of Justice Energy.             The employees that are

  16     currently working for Justice Energy had been there

  17     roughly since February of 2018.

  18           A.     Yes.

  19           Q.     Do you know how many employees that are

  20     actually employed there now?             Just roughly.

  21           A.     Yeah, the last time I checked it was

  22     approximately 30.

  23           Q.     Does Justice Energy have any pension plans

  24     of any kind?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 34 of 291 PageID #: 751



                                                                                33


   1           A.     The employees of Justice Energy are part of

   2     the United Mine Workers bargaining unit.                 And so

   3     there, there is some legacy liability owed to the

   4     United Mine Workers' pension plan.               So that's all

   5     governed by their CBA.           Some of the --- there's a

   6     distinction if employees start after a certain date.

   7     They are not eligible for the pension plan but they

   8     have a 401(k) available to them.              But that's all

   9     dictated by the collective bargaining agreement.

  10           Q.     And is there a collective bargaining

  11     agreement between the UMWA and Justice Energy or is

  12     between the UMWA and another entity?

  13           A.     It's directly with Justice Energy.               To be

  14     honest with you, that the real reason why Justice

  15     Energy continues to operate.

  16           Q.     At a deficit?

  17           A.     There would be a larger deficit if they

  18     stopped operating.

  19           Q.     Okay.

  20                  Do any of the insurance policies of Justice

  21     Energy --- well I think you said the insurance is

  22     actually provided through one of the Blue Stone

  23     companies to Justice Energy.

  24                  Is that correct?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 35 of 291 PageID #: 752



                                                                                34


   1           A.     Blue Stone Resources, Inc. is the primary

   2     insured.      But there's a schedule of additional

   3     insureds. And Justice Energy is one of those

   4     additional insureds.

   5           Q.     Does Justice Energy have any insurance

   6     policies or have any ownership rights in any insurance

   7     policies that have a cash value?

   8           A.     No.

   9           Q.     Does Justice Energy ever have any

  10     stockholder meetings or Board of Director meetings?

  11           A.     We do --- we do agreements in lieu of

  12     meetings. Where it's a closely held business.                   Jillean

  13     is James C. Justice, III's sister.               There they work

  14     together in a lot of the family's businesses.                   So I

  15     mean we have had not necessarily Justice Energy but

  16     the family occasionally will have a board meeting but

  17     it's not common.         Typically, we dispense with the

  18     annual requirements via agreement in lieu of meeting.

  19           Q.     So they just basically sign a document that

  20     says more or less we had a meeting on paper?

  21           A.     Yes.

  22           Q.     Okay.

  23                  And in terms, of corporate minutes, just

  24     Justice Energy have any separate corporate minutes of




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 36 of 291 PageID #: 753



                                                                                35


   1     any kind?

   2           A.     No, just those agreements in lieu of

   3     meetings that we just discussed.

   4           Q.     And other than the BB&T account, are you

   5     aware of any other bank accounts that's owned by

   6     Justice Energy?

   7           A.     No.

   8           Q.     Does Justice Energy have any ownership

   9     interest in any kind of foreign bank accounts or

  10     foreign investment accounts of any kind?

  11           A.     No.

  12           Q.     In fact, does Justice Energy have any

  13     investment accounts of any kind?

  14           A.     No.

  15           Q.     Does Justice Energy own any stocks or bonds?

  16           A.     No.

  17           Q.     And what about reclamation bonds?               Does

  18     Justice Energy have any reclamation bonds?

  19           A.     The bonds are in --- the bonds are in the

  20     name of Blue Stone Coal Corporation, the permittee.

  21     And it's part of what I'll describe as a broader or

  22     global bonding program for all of the Blue Stone

  23     mining companies.

  24           Q.     Are those cash bonds or are they surety




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 37 of 291 PageID #: 754



                                                                                36


   1     bonds?

   2           A.     They're surety bonds.

   3           Q.     And who is the surety involved or are there

   4     --- was there more than one?

   5           A.     There it's primarily a group called Lexon.

   6     My only hesitation is I know globally, we have a

   7     couple other smaller bonding companies.                 I don't think

   8     they related to Justice Energy though.

   9           Q.     Does Justice Energy have any certificates or

  10     deposits of any kind?

  11           A.     No.

  12           Q.     Does it have any safety deposit boxes?

  13           A.     No.

  14           Q.     I may have asked this and forgive me but

  15     does Justice Energy own any real estate?

  16           A.     No.

  17           Q.     And does Justice Energy have any leases of

  18     any kind?      Either real estate or coal?

  19           A.     No.

  20           Q.     Does Justice Energy have any credit cards?

  21           A.     No.

  22           Q.     And does Justice Energy have any letters of

  23     credit?

  24           A.     No.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 38 of 291 PageID #: 755



                                                                                37


   1           Q.     Does Justice Energy have any accounts

   2     receivable?

   3           A.     No.

   4           Q.     And does anyone owe debts to Justice Energy?

   5           A.     No.

   6           Q.     Now we talked about on the mine site that

   7     there's like a one of these portable office buildings,

   8     I believe.       Or something like that.           Is there really

   9     any office equipment or anything like that in that

  10     particular mobile office site or that office site

  11     that's on the coal ---

  12           A.     No.

  13           Q.     --- on the mine, I'm sorry.

  14           A.     I'm sorry for talking over you.

  15           Q.     That's all right.

  16           A.     No.    Typically we have a mine site to

  17     satisfy regulatory.          Have to have a phone line and a

  18     place to have meetings if a safety meeting is

  19     required.      So it's more for that purpose but it's not

  20     a typical office in the sense of, you know, like a

  21     bunch of computer equipment and office, you know,

  22     office furniture, things like that.

  23           Q.     And I know this is going to sound kind of

  24     weird but I need to ask you this question so forgive




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 39 of 291 PageID #: 756



                                                                                38


   1     me.    Does Justice Energy have like any personal

   2     property like antiques, jewelry, watches, coins, you

   3     know, gold, diamonds, or anything like that?

   4           A.     No.

   5           Q.     Okay.

   6                  And I think we might have covered this but

   7     Justice Energy doesn't have any bonds of any kind.

   8     Does it?

   9           A.     No.

  10           Q.     Does Justice Energy have any lawsuits that

  11     are pending against anybody?

  12           A.     No.

  13           Q.     And is Justice Energy other than in this

  14     particular case, does it have any lawsuits against it?

  15           A.     I don't believe so.

  16           Q.     Does Justice Energy have any contracts to

  17     either sell coal or produce coal with anyone?

  18           A.     No.

  19           Q.     And I take it Justice Energy doesn't have

  20     any contracts with either the federal or state

  21     government?

  22           A.     No.     Just with the caveat of --- well no

  23     it's not the permittee.           Sometimes people view mining

  24     permits but it doesn't have a mining permits so no.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 40 of 291 PageID #: 757



                                                                                39


   1           Q.     Because Justice Energy is not the permittee

   2     that --- for mining the coal there at the Red Fox

   3     site.

   4           A.     Correct.

   5           Q.     Does Justice Energy have any rental income?

   6           A.     No.

   7           Q.     And I think we may have already covered

   8     this, does Justice Energy have any liens against it?

   9           A.     Just what we discussed.           This particular

  10     matter and then to the extent, it's subject to any of

  11     Blue Stone's resources, like it's security agreements

  12     as its parent company.           But short of that, no other

  13     liens.

  14           Q.     And does Justice Energy have any trust

  15     accounts of any kind?

  16           A.     No.

  17           Q.     Do you know if there's a separate Dun and

  18     Bradstreet report for Justice Energy?

  19           A.     Not that I'm aware of.

  20           Q.     Does Justice Energy ever pay any dividends

  21     to anybody?

  22           A.     No.

  23           Q.     So as we sit here today, what is the capital

  24     of Justice Energy?          Does it have any capital assets?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 41 of 291 PageID #: 758



                                                                                40


   1           A.     In the --- just so I understand the

   2     question, in the form of like stockholder equity

   3     capital?

   4           Q.     Yes.

   5           A.     I would have to look at the financial

   6     statement to answer that for sure.

   7           Q.     Okay.

   8                  We're going to talk about a couple that I

   9     received ---

  10           A.     Okay.

  11           Q.     --- in just a minute so.           I'm not sure how

  12     to phrase this but I'll do the best I can.                  Why does

  13     Justice Energy exist if it's really not owning

  14     anything?      What's the purpose of Justice Energy?

  15           A.     Justice Energy when it was first formed was

  16     formed to do exactly what it's doing today.                  Which was

  17     operate the Red Fox surface mine.               It's not uncommon

  18     for operations to be siloed, for lack of a better

  19     description, when collective bargaining agreements are

  20     involved.

  21                  And so, its purpose was and is to operate

  22     the Red Fox surface mine.            For a long time, in the

  23     early 2000s and even, you know, approaching 2010, that

  24     mine was an extremely profitable mine.                 It's in latter




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 42 of 291 PageID #: 759



                                                                                41


   1     stages. What's left is difficult to mine from a mining

   2     stand point.        So the metallurgical coal market is

   3     still good but this is --- this is not the easiest to

   4     mine coal for that particular mine.                So the costs are

   5     a little higher and then what coal is encountered, the

   6     quality can be a little more erratic than what was

   7     experienced the first 10 or 12 years of the mine.

   8                  So, you know, it's doing what it was created

   9     to do.     It's just that what it's doing is more

  10     difficult than it was historically.

  11           Q.     So basically Justice Energy is kind of a ---

  12     and I don't want to make light of this but, it's kind

  13     of a shell company whose purpose is really just to

  14     operate the Red Fox mine.

  15           A.     Its purpose is to operate the Red Fox mine.

  16     I don't know that I agree with the shell company

  17     description but that is its purpose.

  18           Q.     All right.

  19                  And in terms of the reserves that are still

  20     left of the Red Fox mine site, has there been an

  21     estimate recently or within the last few years of how

  22     much is still left there at the Red Fox mine site?

  23           A.     Yes.

  24           Q.     And what is that?         What's been the estimate?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 43 of 291 PageID #: 760



                                                                                42


   1           A.     I think the total tonnage number is in the

   2     four million ton range.           I think the minability of

   3     some those tons is questionable.              And that there have

   4     been, mining studies to determine the best way to try

   5     and maximize the recovery of that coal.

   6                  And I think that under some of those

   7     scenarios that the recoverable amount, you know, is

   8     about 30 or 40 percent of that four million.                   Not all

   9     of it is recoverable.

  10                        ATTORNEY CAREY:        To clarify, was that

  11     within the permit or on the property?

  12                        THE WITNESS:       That's the property.

  13     BY ATTORNEY WESTFALL:

  14           Q.     In terms of the permit, how much is left?

  15           A.     I don't know that distinction.              I just know

  16     that that study was done for the whole property.

  17           Q.     And who did the study?

  18           A.     It was done in conjunction with, I can't

  19     remember if we technically did it.               We being Justice

  20     Energy or Rowland Land Company did it.                 But it was

  21     part of that lease process.

  22           Q.     Was there an outside group like an

  23     individual group or some sort of professional coal

  24     group that came in to do the estimate?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 44 of 291 PageID #: 761



                                                                                43


   1           A.     The principal person that I deal with at

   2     Rowland Land Company, his name is Andy Fox.                  He's a

   3     professional engineer by trade.              And I don't know if

   4     he outsourced that or if he just did that himself.                     I

   5     can't recall.

   6           Q.     Okay.

   7                  Let's take a look at Exhibit 2 and 3 for

   8       the ---.

   9                                        ---

  10                        (Whereupon, United States Exhibit 2,

  11                        Balance Sheet 12/31/16, was marked

  12                        for identification.)

  13                        (Whereupon, United States Exhibit 3,

  14                        Balance Sheet 12/31/17, was marked

  15                        for identification.)

  16                                        ---

  17                        ATTORNEY CAREY:        Fred, are those the

  18     balance sheets?

  19                        ATTORNEY WESTFALL:          Yes, they're the

  20     balance sheets for 2016 and 2017.

  21     BY ATTORNEY WESTFALL:

  22           Q.     Now I believe you mentioned before that

  23     during this period, basically in 2016 and 2017,

  24     Justice Energy was not really doing any operations




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 45 of 291 PageID #: 762



                                                                                 44


   1     other than selling these stockpiles that were at the

   2     site.

   3                  Is that correct?

   4           A.     Correct.

   5           Q.     Okay.

   6                  They weren't actively mining at that time?

   7           A.     No.

   8           Q.     Okay.

   9                  Let's take a look at Exhibit 2 which is the

  10     unaudited balance sheet for the period ending December

  11     31, 2016.        Just looking at the first page, it says

  12     under accounts receivable there was $18,000.                   Do you

  13     know what that was for?

  14           A.     When we looked at this, it was a carryover

  15     from the prior year.          And to be honest with you, I

  16     think it's a mistake.           But we --- while this process

  17     is going on, we'd not attempted to make any changes to

  18     our book.      But it was just a carryover from the prior

  19     year.

  20           Q.     Okay.

  21                  And let's take a look at the next item, it

  22     says under inventory and its produced coal, that’s

  23     listed at $905,164.20.           Was this the stockpile that

  24     was on the site?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 46 of 291 PageID #: 763



                                                                                 45


   1           A.     Yes.

   2           Q.     And had --- was that sold?

   3           A.     Yes.

   4           Q.     And so there's no more left really of that

   5     stockpile.

   6                  Is that correct?

   7           A.     That's correct.

   8           Q.     And looks like under the next section, where

   9     it says non-current assets, fixed assets.                  And it had

  10     fixed assets of $42,771,527.55.              What were those fixed

  11     assets?

  12           A.     So when I looked at this number, the first

  13     thing I did is to look at the depreciation schedule.

  14     Because typically, on our financial statements, fixed

  15     assets is just everything that's on the depreciation

  16     schedule.

  17                  That number seemed incorrect to me.               It

  18     seemed way too high for what Justice Energy does and

  19     was doing at the time.           And when I reviewed the

  20     depreciation schedule, it included a significant

  21     amount of underground mining equipment that was

  22     actually owned by an affiliate of Justice Energy.                      And

  23     it also included a preparation plant that's in

  24     Keystone, West Virginia that's not owned by Justice




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 47 of 291 PageID #: 764



                                                                                46


   1     Energy Company.

   2                  So that number is incorrect.             But what that

   3     number reflects is everything that was on the

   4     depreciation schedule, under Justice Energy's name as

   5     of 12/31/2016.

   6           Q.     Did Justice Energy own these fixed assets?

   7           A.     No.

   8           Q.     Who prepared Exhibit Number 2?

   9           A.     Exhibit Number 2 is generated from the

  10     accounting system, which is called MAS 200.

  11           Q.     And who has responsibility over that system?

  12           A.     That has changed.         You know, prior to the

  13     end of 2016 our senior accountant, her name was Amanda

  14     Bulggs.      She's a CPA.       She left at the end of the year

  15     to take another job to be closer to where her family

  16     lives.     But at the time, these statements were

  17     generated, I asked Amanda to generate these.                   And she

  18     generated them for me.

  19           Q.     When did you say that she left?

  20           A.     It was right at the end of 2018.              There may

  21     have been like a week carry over in to this year but

  22     it was right at the end of the year.

  23           Q.     And do you know where she resides?

  24           A.     She currently, at least she told me, she was




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 48 of 291 PageID #: 765



                                                                                47


   1     moving Bristol.        I don't know if that's Virginia or

   2     Tennessee.       But I know it's right on the state line.

   3            Q.    Okay.

   4                  And under other assets, there's like some

   5     pre-paid expenses and pre-paid insurance.                  I take it

   6     the insurance is what we talked about earlier as going

   7     through the --- that's the share that Justice Energy

   8     has to pay over at the group policy.

   9                  Is that correct?

  10            A.    Yes.

  11            Q.    And the pre-paid expenses, do you know what

  12     those are?

  13            A.    That, I can't tell just by looking at this

  14     but typically for Justice Energy is would be, you pay

  15     the railroad rent in advance.             And then sometimes you

  16     know, they'll prepay for fuel and things like that.

  17     But it would fall in to a category similar to that.

  18            Q.    Let's take a look under the liabilities and

  19     stockholders' equity on Exhibit Number 2 for just a

  20     moment.      Under the current liabilities has accounts

  21     payable of over $900,000.            Do you know what that was

  22     for?

  23            A.    Just general operating expense for operating

  24     the mine.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 49 of 291 PageID #: 766



                                                                                48


   1           Q.     And at this time, as I understand, the mine

   2     was not operational.

   3                  Is that correct?

   4           A.     That's correct.        Yes.

   5           Q.     So why would there by an accounts payable

   6     for that?

   7           A.     It could have been carryover.             So, it --- I

   8     can't tell just by looking at this particular

   9     financial statement.          But that would have been the

  10     total amount outstanding at the time.                So some of that

  11     could be really old and some of that would be just

  12     general upkeep.

  13                  I mean, in 2016 it was the time that we were

  14     selling the stockpiles that you would have a coal

  15     loader.      You would have some ongoing reclamation to

  16     comply with.       Regulatory law, things like that.

  17           Q.     And under the accrued expense, it looks like

  18     it's about almost $7.4 million.              Do you have any idea

  19     of what that is?         Or what that's for?

  20           A.     I can't tell just by looking this.               No, sir.

  21           Q.     And the accrued coal taxes, I take it that

  22     would be on the stockpile.            Maybe some carryover.

  23                  Is that correct?

  24           A.     Yeah.     Typically those don't drag out too




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 50 of 291 PageID #: 767



                                                                                49


   1     long so I think it would be associated with the

   2     stockpile.

   3           Q.     Take a look at the second page of Exhibit

   4     Number 2 for just a moment please.               Consolidated

   5     income statement is unaudited for the 12 months ending

   6     December 31, 2016.          We talked about the coal sales.

   7     That's from the stockpile that was on the property.

   8                  Is that correct?

   9           A.     Yes.

  10           Q.     And then it has general revenue of $1.6

  11     million.      Do you know where that came from?              Or what

  12     that represents?

  13           A.     I can just tell you typically on our

  14     financial statements what that would represent.                    I

  15     can't tell specifically on this one.                It would either

  16     be the sale of something that is not coal or --- and I

  17     don't know why our accounting system does this, but if

  18     there were an inventory adjustment.                So they found out

  19     there were more coal there than they realized, it

  20     shows up as a general revenue adjustment.                  When they

  21     book the additional inventory.

  22           Q.     And Amanda would have been the person that

  23     would be able to tell us where they came from, I take

  24     it.          Is that correct?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 51 of 291 PageID #: 768



                                                                                50


   1           A.     Yes.

   2           Q.     Okay.

   3                  As we go to cost of revenue, the employee

   4     expenses are the employees that were working there at

   5     the mine.

   6                  Is that correct?

   7           A.     Yes.

   8           Q.     Blasting expense, I take it somebody had to

   9     do some blasting work at the mine during that 12 month

  10     period.

  11           A.     Probably related to some reclamation work.

  12     A lot of the time with reclamation they need

  13     additional material to reclaim high walls.                  And it

  14     will require a little bit of blasting.

  15           Q.     And then there's a contract labor item.

  16     What is that for?

  17           A.     We were using a third party to provide the

  18     laborer.      Some of that relates to the fact that it was

  19     a union job.        And starting and stopping union jobs can

  20     be somewhat problematic.            And so, a third party was

  21     providing the labor.

  22           Q.     And under legal settlements it says $1.23

  23     million.      What is that?       Is that the civil penalty in

  24     this case?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 52 of 291 PageID #: 769



                                                                                51


   1           A.     That's the civil penalty.            The accountants

   2     recorded that.

   3           Q.     And the rest of these expenses other than

   4     depreciation basically are all expenses for activity

   5     on the mine site.

   6                  Is that correct?

   7           A.     Yes.

   8           Q.     Let's look at Exhibit Number 3 for just a

   9     moment.      This is the consolidated balance sheet for

  10     the period ending December 31, 2017.                In looking over

  11     Exhibit Number 3, that $18,000 receivable item still

  12     appears to be there.

  13                  Is that correct?

  14           A.     Yes.

  15           Q.     And then under the --- there's no ---

  16     there's a list for marketable securities just like in

  17     the previous Exhibit 2 and that's zero.

  18                  Is that correct?

  19           A.     Correct.      Yes.

  20           Q.     And then under inventory, it looks like you

  21     must have sold all of the stockpile because it says

  22     there's no further inventory.

  23                  Is that correct?

  24           A.     Yes.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 53 of 291 PageID #: 770



                                                                                52


   1           Q.     And again on the fixed assets, this is what

   2     we discussed earlier, you're not sure where that came

   3     from. Other than it's for equipment perhaps from other

   4     sources other than Justice Energy.

   5           A.     Yes.

   6           Q.     Okay.

   7                         ATTORNEY CAREY:       And you mentioned the

   8     prep plant too.

   9     BY ATTORNEY WESTFALL:

  10           Q.     And the prep plant, which is over in

  11     Kentucky somewhere, I believe you said.

  12                  Right?

  13           A.     It's in Keystone.

  14           Q.     Keystone.

  15           A.     Yes.

  16           Q.     Okay.

  17                  And in terms of looking at this other items

  18     on the liability stockholder equity, it pretty much is

  19     similar to what we talked about in Exhibit Number 2.

  20     The same basic sources.

  21                  Is that correct?

  22           A.     Yes.

  23           Q.     Looking at the second page of Exhibit Number

  24     3. It looks like there's an item for bank fees of




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 54 of 291 PageID #: 771



                                                                                53


   1     $732.38.      Do you have any idea what that was for?

   2           A.     Not specifically.

   3           Q.     Okay.

   4                  And the fines and penalty, what was --- I

   5     take it did MSHA cite you for something or ---?

   6           A.     That's what the category represents.                Either

   7     MSHA or DEP.

   8           Q.     Okay.

   9                  Let's take a look at Exhibit 4 for just a

  10     moment.      I received this yesterday.

  11           A.     Yes.

  12           Q.     And I kind of wanted to ask you a couple

  13     general questions on ---.

  14                         ATTORNEY CAREY:       Can you put the Bates

  15     numbers on ---?

  16                         ATTORNEY WESTFALL:         It's 179.     It's the

  17     property tax.

  18                         ATTORNEY CAREY:       Okay.     The return?

  19                         ATTORNEY WESTFALL:         Yeah.

  20                                        ---

  21                         (Whereupon, United States Exhibit 4,

  22                         Property Return for Justice/Bluestone,

  23                         was marked for identification.)

  24                                        ---




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 55 of 291 PageID #: 772



                                                                                 54


   1     BY ATTORNEY WESTFALL:

   2           Q.     Let me just ask you some questions here.

   3     Just kind of going through this.              Under machinery and

   4     equipment, it looks like this return goes from --- I

   5     don't know if it really technically goes from 1997

   6     forward to 2016 for this first part of it.

   7                  But it looks like in 2011, there was $5.9

   8     million in equipment.           And then in 2012, I'm assuming

   9     that that's $2.4 million.            Was this part of the ---

  10     the equipment that's listed here, was this part of the

  11     --- did this equipment include the Caterpillar

  12     equipment that was eventually returned to Caterpillar

  13     Financial?

  14           A.     Some of it, yes.

  15           Q.     Okay.

  16                  And in 2016, it shows that there's machinery

  17     and equipment of $1.63 million.              What I'm trying to

  18     find out is why did that number decrease from 2011 to

  19     2016 other than the Caterpillar situation?

  20           A.     In my understanding of how this form works

  21     is you have to look at this columns cumulatively.                      And

  22     so it's not necessarily a decrease.                Those are

  23     additions for that particular year.                And then they,

  24     you know, like for example if you look at the 2004,




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 56 of 291 PageID #: 773



                                                                                55


   1     which for us that would have just been a carryover of

   2     what Mechel, the prior owner was doing.                 But, you

   3     know, that's only getting valued at 20 percent because

   4     it's so heavily depreciated.

   5                  Whereas the equipment that was added in

   6     2016, they're valuing at 92 percent.                So this is a

   7     cumulative list of --- of everything that was at the

   8     mine.      But everything 2012 and forward would have just

   9     been a carryover of what had been previously

  10     submitted.

  11           Q.     And just so I make sure that I understand,

  12     that the amount that's listed for 2016, is that actual

  13     physical equipment owned by Justice Energy?

  14           A.     Yes.    That was added in 2016 and it could

  15     have been equipment that --- the way that our folks do

  16     this and the person at the time, her name --- she no

  17     longer works for the company either, but her name was

  18     Jaime Fulcher.        She was looking at what was actually

  19     there at the mine site.           And if it was not already

  20     submitted in a prior year, she was adding it to the

  21     return to make sure that it accurately reflected what

  22     was there.

  23                  I think the problem she was having on this

  24     particular return is that it was being submitted




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 57 of 291 PageID #: 774



                                                                                56


   1     jointly for Blue Stone Resources and Justice Energy

   2     Company.      And it had a lot of old information that was

   3     previously submitted by Mechel OAO.

   4           Q.     And so really, some of this equipment that

   5     we're talking about contained in this tax pay --- or

   6     this return for 2017 personal property, you know,

   7     excuse me, industrial property return for 2017, is

   8     most likely equipment that's owned by Blue Stone

   9     Resources.

  10           A.     Correct.

  11           Q.     Okay.

  12                  Let's take a look at page 184 or at least

  13     it's page stamp is 184 on Exhibit Number 4 for just a

  14     moment.

  15                  There's a listing of equipment and it looks

  16     like over on the left hand --- on that particular page

  17     says dispose.        I take it, is this equipment that was

  18     disposed of?

  19           A.     Yes.

  20           Q.     Okay.

  21                  And I'm going through this.             So it looks

  22     like on pages 184 and 185, that this is equipment that

  23     somehow either Blue Stone or Justice Energy disposed

  24     of.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 58 of 291 PageID #: 775



                                                                                57


   1                  Is that correct?         If you can tell.

   2           A.       I can't tell for sure but I can tell you

   3     what the intent here is because certain machines were

   4     included in those prior years on the cover page.

   5           Q.     Uh-huh (yes).

   6           A.     Was to go through and try to clear up things

   7     that were no longer there.            Which was somewhat

   8     difficult because many of these items had been

   9     disposed of previously by Mechel when they owned it.

  10                  But it was an effort to try to get a, for

  11     lack of a better description, a baseline since our

  12     ownership in 2015.          Because there were a lot of old

  13     things that were still on the return that just weren't

  14     there anymore.

  15           Q.     And so, when I look at pages 186 and 187 of

  16     Exhibit Number 4, again this is the continuation.

  17     This is still dealing with some of these issues in

  18     terms of what equipment is still there and what's not

  19     that.

  20                  Is that correct?

  21           A.     Yes.

  22           Q.     Okay.

  23                  If like I'm looking at the bottom of page

  24     187 and I see a lot of Caterpillar equipment listed.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 59 of 291 PageID #: 776



                                                                                58


   1     And I'm assuming that Caterpillar equipment is no

   2     longer there because it was returned back to

   3     Caterpillar.

   4                  Is that right?

   5           A.     Most of it was, yes.

   6           Q.     All right.

   7           A.     On that page 187, for example, the one

   8     reason I hesitate to say that all of this was disposed

   9     of is and now they're complete junk but those 793s

  10     that are handwritten.

  11           Q.     Yes.

  12           A.     Some of those Caterpillar rock trucks that

  13     are really nothing more than the frame are still on

  14     the site up there.

  15           Q.     So they're ---?

  16           A.     And so I can't tell if she was intending to

  17     dispose of them from a value standpoint because it was

  18     no longer an operating piece of equipment.                  Because

  19     it's truly just a frame but ---.

  20           Q.     Basically scrap.

  21           A.     Correct.      That was my only hesitation in

  22     saying that all of them were disposed of per se.

  23     Because those 793s were not transferred to a third

  24     party but they have become scrap.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 60 of 291 PageID #: 777



                                                                                 59


   1           Q.     Okay.

   2                  Let's look at page 188 for a moment.                This

   3     is the industrial property return for 2018.                  And

   4     again, looking at this, I see it's going back again

   5     for prior years and so on.            And it looks like there's

   6     been some updating of the numbers.               In that first

   7     thing, first listing under machinery and equipment on

   8     page 188.      Because some of those numbers are much

   9     greater than what they showed up on page 179.                   Do you

  10     know why the difference is there?

  11           A.     I think this is a continuation of the effort

  12     to get the baseline right.            Because previously we had

  13     been working with a lot of numbers provided by the

  14     prior owner.       And this is --- I'm trying to see who

  15     worked on this one.          This is Jaime Fulcher.          I just

  16     recall Jaime spent a tremendous amount of time working

  17     with the counties, trying to get these number right.

  18                  Because she felt like a lot of the numbers

  19     that had been submitted by Mechel were not accurate.

  20     And so she was trying to get them right.                 It --- I

  21     will tell you when I first saw that, it jumped out at

  22     me because the old numbers in theory shouldn't change.

  23       Because whatever it was for that year, you know,

  24     that's what it was.          But we were trying to get this




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 61 of 291 PageID #: 778



                                                                                     60


   1     cleaned up so it was more accurate going forward.

   2           Q.     And again, as we discussed before, this

   3     equipment we're talking about listed on the property

   4     tax or excuse me industrial property tax return for

   5     2018 that starts on page 188, is really equipment

   6     largely owned by Blue Stone Resources.

   7           A.     Correct.

   8           Q.     Let's take a look at industrial property tax

   9     return for 2019 that starts on page 192.                 Because when

  10     I look at that, I see a lot of those areas we talk

  11     about it forward had been large numbers on the

  12     previous return for 2018 like in, like for the year

  13     2013 on page 192 are now left blank.

  14                  But it looks like there was some property

  15     listed here as being acquired in 2018.                 About $2 ---

  16     or if I read that correctly, about $2.2 million.                       Do

  17     you know what that equipment was?

  18           A.     Yes.    If you look at page 196, those top

  19     one, two --- four machines.             Blue Stone Resources

  20     acquired --- when the job restarted in 2018, Blue

  21     Stone Resources acquired those machines to help with

  22     the restart of the Justice Energy operation.

  23           Q.     And as I look at page 196, Blue Stone

  24     Resources owns the equipment but shows that the




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 62 of 291 PageID #: 779



                                                                                61


   1     location for all of the equipment is at Justice

   2     Energy.

   3                  Is that correct?

   4           A.     Yes.

   5           Q.     Okay.

   6                         ATTORNEY CAREY:       Just for clarification,

   7     please.

   8                         ATTORNEY WESTFALL:         Sure.

   9                         ATTORNEY CAREY:       Some of that equipment

  10     is actually owned by Justice Energy though.

  11                         Correct?

  12                         ATTORNEY WESTFALL:         At the bottom.

  13                         THE WITNESS:      So if you look there's

  14     really two different categories.              There's a separation

  15     after about the fourth of fifth line.                  All those

  16     machines at the top were added in 2018.                  Which is the

  17     2018 line item that you and I just discussed.

  18     Everything below that are items that were at Justice

  19     Energy when it was reacquired in 2015.

  20     BY ATTORNEY WESTFALL:

  21           Q.     Okay.

  22                  Let me ask you this question and to kind of

  23     clear this up.        I look at page 196 on Exhibit Number

  24     4.    The top item on it has an acquisition cost of




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 63 of 291 PageID #: 780



                                                                                 62


   1     $2.247 million with an owner's value of $2.022

   2     million.

   3                  Is that correct?

   4           A.     Yes.

   5           Q.     And those particular items are owned by Blue

   6     Stone Resources.

   7                  Is that right?

   8           A.     Correct.

   9           Q.     Then underneath that, I see a listing of

  10     several items.        Which it looks like the owner's value

  11     is totaled to be $2.5 million.              Are those the ones

  12     that are owned by Justice Energy?

  13           A.     Yes.

  14           Q.     And all of those items are owned by Justice

  15     Energy?

  16           A.     I believe so.        Yes.

  17           Q.     All right.      Let's look at Exhibit 5.            And

  18     this is an equipment list.            And it actually looks like

  19     5 and 6.      I don't know.       When I got them, they were

  20     two separate documents but then they run together

  21     actually.

  22                  Let me ask you that question first.               If you

  23     look at Exhibits 5 and 6, is this kind of a running

  24     list that runs together or are they actually separate




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 64 of 291 PageID #: 781



                                                                                63


   1     documents?

   2                                        ---

   3                        (Whereupon, United States Exhibit 5,

   4                        Equipment list as of 1/21/15, was marked

   5                        for identification.)

   6                        (Whereupon, United States Exhibit 6,

   7                        Depreciation lists 2014-2017, was marked

   8                        for identification.)

   9                                        ---

  10     BY ATTORNEY WESTFALL:

  11           A.     They run together.

  12           Q.     Okay.

  13                        ATTORNEY CAREY:        And can you give me the

  14     Bates numbers for that?

  15                        ATTORNEY WESTFALL:          Starts with 001.

  16                        ATTORNEY CAREY:        Okay.

  17                        ATTORNEY WESTFALL:          And it looks like it

  18     goes through 178.

  19                        ATTORNEY CAREY:        178.       Okay.   And you

  20     made all that five?

  21                        ATTORNEY WESTFALL:          No.     Five is 1

  22     through 100.       And then 101 through 178 is Exhibit

  23     Number 6.

  24                        ATTORNEY CAREY:        Okay.       Thank you.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 65 of 291 PageID #: 782



                                                                                64


   1     BY ATTORNEY WESTFALL:

   2           Q.     So just generally tell me what 5 and 6 are

   3     please.

   4           A.     Okay.     So 5, if you see on the top left hand

   5     corner of page --- Bates stamp 001 equipment list as

   6     of January 21st, 2015.           This was a list generated from

   7     Mechel.      The transaction ultimately closed on February

   8     12, 2015 when it was reacquired.              And this was a list

   9     they generated that was intended to represent all the

  10     equipment that they valued at greater than $450,000.

  11     And that list goes over to Bates number 003.

  12           Q.     Okay.

  13           A.     And that's for all companies.             Not just

  14     Justice Energy.        All of the Blue Stone companies.

  15           Q.     And then we start with 004.             This is a

  16     depreciation expense report.

  17                  Is that correct?

  18           A.     Correct.

  19           Q.     And how far does that carry over, to what

  20     page?

  21           A.     I think it's 53.         Yeah 53.

  22                  Yes, so this is the full depreciation report

  23     as of 12/31/14.

  24           Q.     Okay.     Let me stop you.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 66 of 291 PageID #: 783



                                                                                65


   1           A.     I'm sorry.

   2           Q.     Okay, pages 1 through 53 represents the list

   3     of equipment over $450,000.             Basically at the time ---

   4     almost at the time you were closing the deal to

   5     reacquire the group.

   6                  Is that correct?

   7           A.     Only pages 1 through 3 for that- --

   8           Q.     I'm sorry.

   9           A.     --- for that description.

  10           Q.     Okay.

  11                  And then you have a depreciation list

  12     dealing with that equipment going from 4 through 53.

  13           A.     Correct.      That was the 12/31/15 year end

  14     depreciation report for all of Blue Stone that Mechel

  15     provided to us.

  16           Q.     Okay.

  17                  Now --- starting at page 54 which is part of

  18     Exhibit Number 5, it still says depreciation expense

  19     report.

  20           A.     Correct.      And this is --- this ties back to

  21     pages --- Bates stamped pages 1, 2, and 3.                  This is

  22     the depreciation report as of 12/31.                And pages 1, 2,

  23     and 3, they were attempting to roll it forward to a

  24     date closer to the closing date.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 67 of 291 PageID #: 784



                                                                                 66


   1           Q.     Okay.

   2                  Let's take a look at page 56 for just a

   3     moment.

   4           A.     Okay.

   5           Q.     This is again in Exhibit Number 5.               There's

   6     some equipment there listed for Justice --- as Justice

   7     Energy being the owner.           And it's equipment list as of

   8     January 21, 2015.         Is this equipment that was actually

   9     owned by Justice Energy?

  10           A.     Yes.

  11           Q.     And where is that equipment now, if you

  12     know?

  13           A.     Some of that Caterpillar equipment was the

  14     equipment that was turned in.             And I'll have to double

  15     check but I think a couple of these items are still

  16     there.     They're on the most recent industrial property

  17     tax return.

  18           Q.     Okay.

  19                  So like the Hitachi hydraulic excavator may

  20     still be there?

  21           A.     The Hitachi excavator is not there.               It ---.

  22           Q.     Where --- I'm sorry.          Where is it now?

  23           A.     I believe it has been sold.

  24           Q.     Do you know when it was sold?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 68 of 291 PageID #: 785



                                                                                67


   1           A.     Not specifically.

   2           Q.     Was it sold after 2016?           I mean, after

   3     January 1 of 2016?

   4           A.     I don't know the date.

   5           Q.     Okay.

   6                        ATTORNEY CAREY:        We can find that out

   7     for you, Fred.

   8                        ATTORNEY WESTFALL:          Yeah, I need to know

   9     that.

  10     BY ATTORNEY WESTFALL:

  11           Q.     Right.     Starting with page 57.           Looks like

  12     another depreciation expense report as of December 31,

  13     2014.      And it looks like that carries through the end

  14     of Exhibit 5, if I'm not mistaken.               Can you tell me

  15     what that is please?

  16           A.     It's the same report that started at Bates

  17     number 004.       Both of these were provided to us by

  18     Mechel. I am not sure what the difference is.                   The

  19     bottom line numbers are different.               Just by looking at

  20     the two, I couldn't --- eyeballing it, I couldn't find

  21     the difference other than to say that the numbers were

  22     different.

  23           Q.     Again, looking at Exhibit 5, starting with

  24     page four.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 69 of 291 PageID #: 786



                                                                                68


   1            A.    Okay.

   2            Q.    On these depreciation expense forms not only

   3     this one but the one we were just referencing that

   4     started on page 57.          Let's take a look at those for

   5     just a moment.        There's some --- if you look at where

   6     it says location on these reports ---

   7            A.    Yes.

   8            Q.    --- and there's some like initials, like

   9     BCC.     Now BCC is Blue Stone Coal Group.

  10                  Is that correct?

  11            A.    Blue Stone Coal Corporation.

  12            Q.    Corporation.       I'm sorry.

  13            A.    Yeah.

  14            Q.    And then there's some others as we go down

  15     through here.        There might be some other listing of

  16     places so those initials are the listings there for

  17     location will tell us the natural location of the

  18     equipment.

  19                  Is that correct?         At the time of the report

  20     is prepared.

  21            A.    So the BCC would be intended --- yes.

  22     There's some companies, like Blue Stone Coal

  23     Corporation, at the time they were operating had

  24     multiple sites.        And so, they could have a separate




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 70 of 291 PageID #: 787



                                                                                  69


   1     code for some of those different sites.                 Like Justice

   2     Energy is just a single site though.                So when you see

   3     Justice Energy you know that that's only Justice

   4     Energy.

   5                  I'm trying to find an example of that.

   6           Q.     No, let's take a look at page 42 of the

   7     Exhibit Number 5 for just a moment.                As I look here,

   8     for example, it says location equal JHMI.

   9           A.     Yes.

  10           Q.     And what is this JHMI.

  11           A.     Justice Highwall Mining, Inc.

  12           Q.     So that would tell us, in that particular

  13     category, would list like whatever number in it.                       And

  14     they're all located at JHMI.

  15                  Is that correct?

  16           A.     Yes.

  17           Q.     And like on page 43, it says location equal

  18     Justice Energy.        And it looks like, I'm not sure how

  19     many items.       I didn't count them up.           But that

  20     continues over to, it looks like page 44 of Exhibit 5.

  21     Those are particular pieces of equipment at that time

  22     that were located at Justice Energy.

  23                  Is that correct?

  24           A.     Yes.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 71 of 291 PageID #: 788



                                                                                70


   1           Q.     Now let's take a look at page 54, Exhibit

   2     Number 5 for just a moment.             There's another listing

   3     here.      It's depreciation expense report.             And again,

   4     it's got location and it has the initials.                  That would

   5     tell us basically the companies were these particular

   6     items of equipment were located.

   7                  Is that correct?

   8           A.     Yes.

   9           Q.     Back on page 55, there's six items listed

  10     for Justice Energy and I think as we already discussed

  11     some of those Caterpillar equipment that eventually

  12     was turned back over to Caterpillar.

  13           A.     Correct.

  14           Q.     So really, looking at Exhibits Number 5 and

  15     Number 6, we talked about the depreciation expense

  16     report but the kind of --- again, these locations are,

  17     if you look here where it says like just on page,

  18     excuse me, page 101 on Exhibit Number 6 on the first

  19     page.      It lists some equipment and has Justice Energy

  20     for example.        Those would be the pieces of equipment

  21     associated with Justice Energy.

  22                  Is that correct?

  23           A.     Yes.

  24           Q.     And others may have different --- like




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 72 of 291 PageID #: 789



                                                                                 71


   1     there's one here, it looks like --- I'm assuming is

   2     Keystone Services or something, like on page 102.                      For

   3     example would have equipment associated with that

   4     particular site or location.

   5            A.    Yeah.     Keystone Services is an old

   6     preparation plant in Keystone, West Virginia.                   But

   7     yes, that's correct.

   8            Q.    And all of these, maybe I should --- I don’t

   9     want to read to, do it too summarily, but all of these

  10     locations listed in Exhibit Number 5 and Number 6 are

  11     part of the overall companies that are owned by

  12     Justice II and Justice III.

  13                  Is that correct?

  14            A.    Yes.    So each one of these would be a

  15     different company.          And they would be owned by the

  16     chain we discussed earlier where the corporate parent

  17     ultimately would be Blue Stone Resources.                  And then

  18     the individual shareholders would be JCJ II and JCJ

  19     III.

  20            Q.    All right.

  21                  Is there some way through the accounting

  22     system of these various groups, that we can determine

  23     what equipment was disposed of after January 5, 2016?

  24            A.    I believe so, yes.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 73 of 291 PageID #: 790



                                                                                72


   1           Q.     Okay.

   2           A.     If I'm wrong about that, I'll let you know.

   3     But I think there's a disposal report that can be ran.

   4           Q.     Okay.

   5                        ATTORNEY CAREY:        So you want all the

   6     disposal equipment after January 5, 2016?

   7                        ATTORNEY WESTFALL:          Well starting with

   8     January 5, 2016 really.           From there going forward.

   9                        THE WITNESS:       With respect to Justice

  10     Energy?

  11                        ATTORNEY WESTFALL:          Probably for all the

  12     different companies.          I mean, I don't know how detail

  13     or how involved that would be but probably for all the

  14     companies.

  15                        ATTORNEY CAREY:        You're talking about

  16     all the Blue Stone companies.

  17                        ATTORNEY WESTFALL:          Yes.

  18                        ATTORNEY CAREY:        Okay.

  19     BY ATTORNEY WESTFALL:

  20           Q.     If an ultimate decision of some sort had to

  21     be made about Justice Energy as far as its future or

  22     some sort of business decision of where to go in terms

  23     of what direction and a future, who would ultimately

  24     have the overall authority to make that decision?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 74 of 291 PageID #: 791



                                                                                73


   1           A.     I'm just trying to think of what ---.

   2           Q.     Let me rephrase the question.

   3           A.     Yeah, sorry.

   4           Q.     That's a poorly worded question and I

   5     apologize for that.          Let me be straightforward.

   6           A.     Sure.

   7           Q.     Justice III and Justice III.             If there's

   8     going to be some decision about what's going to happen

   9     with Justice Energy, would they be the ones that would

  10     ultimately either approve or disapprove a decision of

  11     what's going to happen with that particular company?

  12     Since they're the owners through all the various

  13     umbrellas.       Or not the umbrellas, through the various

  14     corporate structures and so on.              Would they be the

  15     ones that would have to make --- have the ultimate

  16     authority to make a decision on the company?

  17           A.     And just so I understand the question, do

  18     you mean if the company would wind down or something

  19     like that?

  20           Q.     If the company was wind down, if it was a

  21     major operational decision that had to be made about

  22     the future of the company.

  23           A.     To my knowledge, any operational decisions

  24     today would solely be made by James C. Justice, III.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 75 of 291 PageID #: 792



                                                                                74


   1            Q.    Okay.

   2            A.    The reason I ask for that distinction is I'm

   3     sure James C. Justice, II if it were a winding down

   4     type question as a shareholder would have some say.

   5     But all operational big picture decisions would be

   6     made by James C. Justice, III.

   7            Q.    And has that been the same since January of

   8     2016?

   9            A.    '17.

  10            Q.    '17.

  11                  If I can have a couple minutes, I think I'm

  12     about finished.

  13                         ATTORNEY CAREY:       We may have one more

  14     page for you.        If it came in.       That might help ---

  15                         ATTORNEY WESTFALL:         Okay.

  16                         ATTORNEY CAREY:       --- focus things for

  17     you.

  18                                        ---

  19     (WHEREUPON, A PAUSE IN THE RECORD WAS HELD.)

  20                                        ---

  21     BY ATTORNEY WESTFALL:

  22            Q.    I'm going to show you what's been marked as

  23     Exhibit 7 to assist the interview.               Can you tell me

  24     what that is please?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 76 of 291 PageID #: 793



                                                                                75


   1           A.     Yes.    I had asked David Stoneburner who

   2     oversees the equipment for our companies to do a

   3     physical inspection and inventory of what is actually

   4     at the Justice Energy Red Fox mine.                And this is what

   5     he provided me.

   6                                        ---

   7                         (Whereupon, United States Exhibit 7,

   8                         Revised Property list as of March 2019,

   9                         was marked for identification.)

  10                                        ---

  11     BY ATTORNEY WESTFALL:

  12           Q.     Okay.

  13                  So this Exhibit 7 is a list of the equipment

  14     that's actually located at the Red Fox mine.

  15                  Is that correct?

  16           A.     Correct.

  17           Q.     Who owns that equipment?

  18           A.     So we added a column to this exhibit and the

  19     items in yellow identify equipment that's owned by

  20     someone other than Justice Energy.               And you'll see a

  21     column that says owner, and most of it is Blue Stone

  22     Resources.       There is one item that's owned by Southern

  23     Coal.

  24           Q.     So the items that are not highlighted in




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 77 of 291 PageID #: 794



                                                                                76


   1     yellow are actually owned by Justice Energy.

   2                  Is that correct?

   3           A.     Yes.

   4           Q.     And do you know if --- has the company

   5     assessed any value to any of this equipment that's

   6     actually owned by Justice Energy?

   7           A.     Not recently.        Some of these and in fact,

   8     most of those items appear on the June 2018 industrial

   9     property tax return.          And so there was a value

  10     associated at that time.            But nothing since then.

  11           Q.     I see on Exhibit Number 7, and I'll hand

  12     this back to you but there's two items that are listed

  13     as scrap.      A Caterpillar 773 Lube Truck and an

  14     International Lube Truck.            Other than those two scrap

  15     items, are the other items on Exhibit Number 7 owned

  16     by Justice Energy, are they actually used in the day

  17     to day operation of the mine?

  18           A.     No.    And I'm not sure why he did that

  19     distinction only for those two because I know that the

  20     793s, the Caterpillar 793C Mining Trucks they at least

  21     several of them are scrap as well.

  22           Q.     I think you mentioned earlier that they're

  23     basically down to the frame.

  24           A.     Several of them are, yes.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 78 of 291 PageID #: 795



                                                                                 77


   1           Q.     Now, we had an off the record conversation

   2     concerning differences between Exhibit Number 1 and

   3     the other exhibits that were produced.                 And there's

   4     differences obviously between Exhibit Number 1 and the

   5     other exhibits.        And this is the opportunity for you

   6     to explain why there's a difference.                Can you tell me

   7     why there's a difference between exhibit --- what's

   8     listed on Exhibit 1 and these other exhibits?

   9           A.     Yes.    When I was preparing Exhibit Number 1,

  10     I was collecting the financial statement form Amanda

  11     Boggs, and when I received those financial statements

  12     I noticed the large equipment number that was on the

  13     balance sheet. And undertook to take a review of the

  14     depreciation schedule.           And when I did that, it became

  15     obviously to me that there was an error on the

  16     depreciation schedule.

  17                  And that it included several items that were

  18     not at Justice Energy or owned by Justice Energy.                      And

  19     so at that point, I, for lack of a better

  20     description, interviewed David Stoneburner and a

  21     couple people that worked for him.               One gentlemen's

  22     name is Whitt Broce. To ask them to provide me

  23     with the equipment that is actually owned by Justice

  24     Energy.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 79 of 291 PageID #: 796



                                                                                78


   1                  And at that point, they advised me that

   2     they believed all of that equipment was owned by

   3     Blue Stone Resources that was at the Red Fox mine.

   4     And so, I did a little bit further research to see

   5     if Justice Energy had paid any property taxes or

   6     anything like that.          And I could not find that they

   7     had.

   8                  So we submit --- we were up against

   9     a deadline so we submitted the form which is

  10     Exhibit 1.       That following week, Mr. Stoneburner

  11     approached me and said I had found that the

  12     information I gave you last week was inaccurate.

  13     And he provided me with the 2019 personal property

  14     tax return.       He actually had to reach out to McDowell

  15     County to get a copy of that.             We did not have it

  16     in house.

  17                  And at that point, we immediately started

  18     trying to put the pieces together.               Going back to

  19     2015 to figure out exactly what equipment originated

  20     at Justice Energy.          What was there today and piece

  21     the two together.

  22            Q.    Looking at Exhibit 7 for just a moment, is

  23     that the only --- is that a list of the only

  24     equipment that remains owned by Justice Energy?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 80 of 291 PageID #: 797



                                                                                79


   1     Or is there other potential equipment owned by

   2     Justice Energy that's not on Exhibit Number 7?

   3           A.     This is the complete list.

   4           Q.     Okay.

   5                  And so, if we want to determine --- let

   6     me ask the question this way, is it possible for

   7     your company records to determine what equipment

   8     existed as of January 5, 2016 owned by Justice Energy

   9     and what's been disposed of between that date up to

  10     the present day?

  11           A.     I can't say for sure but I think that is

  12     possible.      If I had to guess.

  13           Q.     All right.

  14                        ATTORNEY WESTFALL:          That's all that I

  15     have.      Thank you very much.

  16                                        ---

  17                                   EXAMINATION

  18                                        ---

  19     BY ATTORNEY CAREY:

  20           Q.     Steve, just in term of Exhibit 1, you

  21     can testify on that.          At the time you submitted

  22     did you believe at the time that the information

  23     was true and accurate based on the inquiry that you

  24     had done at that point?




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 81 of 291 PageID #: 798



                                                                                80


   1            A.    Yes, I did.

   2            Q.    And it was subsequent to submitting

   3     that you realized that based on your discussion with

   4     Mr. who?

   5            A.    Stoneburner.

   6            Q.    That is may not be accurate.

   7                  Is that correct?

   8            A.    Yes.

   9            Q.    And at that time did you advise both John

  10     and I that it needed to be, further inquiry need

  11     to be made to make sure the information that was

  12     being provided pursuant to this proceeding was

  13     accurate?

  14            A.    Yes.    As soon as I became aware of that.

  15     I reached out to counsel to let them know.

  16            Q.    Okay.

  17                         ATTORNEY WESTFALL:         And that inquiry

  18     led to the generation of the Exhibits 2 through 7.

  19                         Is that correct?

  20                         THE WITNESS:      That's correct.        Yes,

  21     sir.

  22                         ATTORNEY WESTFALL:         That's all I've got.

  23       Thank you.      You want him to ---?

  24                         ATTORNEY CAREY:       Read and sign it.




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 82 of 291 PageID #: 799



                                                                                81


   1                                * * * * * * * *

   2                   DEPOSITION CONCLUDED AT 11:58 A.M.

   3                                * * * * * * * *

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 83 of 291 PageID #: 800



                                                                                82


   1     STATE OF WEST VIRGINIA)

   2                                   CERTIFICATE

   3                 I, Bradley Scott, a Notary Public in and for

   4     the State of West Virginia, do hereby certify:

   5                 That the witness whose testimony appears in the

   6     foregoing deposition, was duly sworn by me on said date,

   7     and that the transcribed deposition of said witness is a

   8     true record of the testimony given by said witness;

   9                 That the proceeding is herein recorded fully

  10     and accurately;

  11                 That I am neither attorney nor counsel for, nor

  12     related to any of the parties to the action in which

  13     these depositions were taken, and further that I am not

  14     a relative of any attorney or counsel employed by the

  15     parties hereto, or financially interested in this

  16     action.

  17           I certify that the attached transcript meets the
  18     requirements set forth within article twenty-seven,

  19     chapter forty-seven of the West Virginia Code.

  20

  21                                           Bradley Scott

  22

  23

  24




                Sargent’s Court Reporting Service, Inc.
                             1-800-727-4349
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 84 of 291 PageID #: 801
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 85 of 291 PageID #: 802
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 86 of 291 PageID #: 803
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 87 of 291 PageID #: 804
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 88 of 291 PageID #: 805
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 89 of 291 PageID #: 806
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 90 of 291 PageID #: 807
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 91 of 291 PageID #: 808
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 92 of 291 PageID #: 809
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 93 of 291 PageID #: 810
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 94 of 291 PageID #: 811
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 95 of 291 PageID #: 812
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 96 of 291 PageID #: 813
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 97 of 291 PageID #: 814
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 98 of 291 PageID #: 815
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 99 of 291 PageID #: 816
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 100 of 291 PageID #: 817
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 101 of 291 PageID #: 818
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 102 of 291 PageID #: 819
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 103 of 291 PageID #: 820
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 104 of 291 PageID #: 821
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 105 of 291 PageID #: 822
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 106 of 291 PageID #: 823
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 107 of 291 PageID #: 824
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 108 of 291 PageID #: 825
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 109 of 291 PageID #: 826
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 110 of 291 PageID #: 827
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 111 of 291 PageID #: 828
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 112 of 291 PageID #: 829
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 113 of 291 PageID #: 830
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 114 of 291 PageID #: 831
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 115 of 291 PageID #: 832
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 116 of 291 PageID #: 833
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 117 of 291 PageID #: 834
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 118 of 291 PageID #: 835
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 119 of 291 PageID #: 836
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 120 of 291 PageID #: 837
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 121 of 291 PageID #: 838
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 122 of 291 PageID #: 839
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 123 of 291 PageID #: 840
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 124 of 291 PageID #: 841
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 125 of 291 PageID #: 842
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 126 of 291 PageID #: 843
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 127 of 291 PageID #: 844
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 128 of 291 PageID #: 845
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 129 of 291 PageID #: 846
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 130 of 291 PageID #: 847
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 131 of 291 PageID #: 848
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 132 of 291 PageID #: 849
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 133 of 291 PageID #: 850
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 134 of 291 PageID #: 851
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 135 of 291 PageID #: 852
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 136 of 291 PageID #: 853
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 137 of 291 PageID #: 854
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 138 of 291 PageID #: 855
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 139 of 291 PageID #: 856
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 140 of 291 PageID #: 857
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 141 of 291 PageID #: 858
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 142 of 291 PageID #: 859
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 143 of 291 PageID #: 860
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 144 of 291 PageID #: 861
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 145 of 291 PageID #: 862
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 146 of 291 PageID #: 863
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 147 of 291 PageID #: 864
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 148 of 291 PageID #: 865
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 149 of 291 PageID #: 866
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 150 of 291 PageID #: 867
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 151 of 291 PageID #: 868
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 152 of 291 PageID #: 869
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 153 of 291 PageID #: 870
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 154 of 291 PageID #: 871
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 155 of 291 PageID #: 872
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 156 of 291 PageID #: 873
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 157 of 291 PageID #: 874
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 158 of 291 PageID #: 875
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 159 of 291 PageID #: 876
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 160 of 291 PageID #: 877
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 161 of 291 PageID #: 878
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 162 of 291 PageID #: 879
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 163 of 291 PageID #: 880
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 164 of 291 PageID #: 881
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 165 of 291 PageID #: 882
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 166 of 291 PageID #: 883
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 167 of 291 PageID #: 884
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 168 of 291 PageID #: 885
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 169 of 291 PageID #: 886
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 170 of 291 PageID #: 887
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 171 of 291 PageID #: 888
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 172 of 291 PageID #: 889
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 173 of 291 PageID #: 890
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 174 of 291 PageID #: 891
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 175 of 291 PageID #: 892
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 176 of 291 PageID #: 893
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 177 of 291 PageID #: 894
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 178 of 291 PageID #: 895
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 179 of 291 PageID #: 896
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 180 of 291 PageID #: 897
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 181 of 291 PageID #: 898
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 182 of 291 PageID #: 899
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 183 of 291 PageID #: 900
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 184 of 291 PageID #: 901
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 185 of 291 PageID #: 902
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 186 of 291 PageID #: 903
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 187 of 291 PageID #: 904
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 188 of 291 PageID #: 905
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 189 of 291 PageID #: 906
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 190 of 291 PageID #: 907
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 191 of 291 PageID #: 908
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 192 of 291 PageID #: 909
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 193 of 291 PageID #: 910
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 194 of 291 PageID #: 911
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 195 of 291 PageID #: 912
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 196 of 291 PageID #: 913
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 197 of 291 PageID #: 914
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 198 of 291 PageID #: 915
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 199 of 291 PageID #: 916
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 200 of 291 PageID #: 917
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 201 of 291 PageID #: 918
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 202 of 291 PageID #: 919
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 203 of 291 PageID #: 920
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 204 of 291 PageID #: 921
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 205 of 291 PageID #: 922
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 206 of 291 PageID #: 923
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 207 of 291 PageID #: 924
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 208 of 291 PageID #: 925
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 209 of 291 PageID #: 926
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 210 of 291 PageID #: 927
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 211 of 291 PageID #: 928
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 212 of 291 PageID #: 929
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 213 of 291 PageID #: 930
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 214 of 291 PageID #: 931
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 215 of 291 PageID #: 932
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 216 of 291 PageID #: 933
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 217 of 291 PageID #: 934
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 218 of 291 PageID #: 935
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 219 of 291 PageID #: 936
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 220 of 291 PageID #: 937
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 221 of 291 PageID #: 938
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 222 of 291 PageID #: 939
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 223 of 291 PageID #: 940
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 224 of 291 PageID #: 941
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 225 of 291 PageID #: 942
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 226 of 291 PageID #: 943
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 227 of 291 PageID #: 944
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 228 of 291 PageID #: 945
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 229 of 291 PageID #: 946
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 230 of 291 PageID #: 947
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 231 of 291 PageID #: 948
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 232 of 291 PageID #: 949
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 233 of 291 PageID #: 950
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 234 of 291 PageID #: 951
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 235 of 291 PageID #: 952
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 236 of 291 PageID #: 953
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 237 of 291 PageID #: 954
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 238 of 291 PageID #: 955
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 239 of 291 PageID #: 956
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 240 of 291 PageID #: 957
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 241 of 291 PageID #: 958
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 242 of 291 PageID #: 959
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 243 of 291 PageID #: 960
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 244 of 291 PageID #: 961
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 245 of 291 PageID #: 962
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 246 of 291 PageID #: 963
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 247 of 291 PageID #: 964
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 248 of 291 PageID #: 965
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 249 of 291 PageID #: 966
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 250 of 291 PageID #: 967
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 251 of 291 PageID #: 968
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 252 of 291 PageID #: 969
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 253 of 291 PageID #: 970
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 254 of 291 PageID #: 971
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 255 of 291 PageID #: 972
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 256 of 291 PageID #: 973
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 257 of 291 PageID #: 974
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 258 of 291 PageID #: 975
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 259 of 291 PageID #: 976
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 260 of 291 PageID #: 977
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 261 of 291 PageID #: 978
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 262 of 291 PageID #: 979
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 263 of 291 PageID #: 980
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 264 of 291 PageID #: 981
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 265 of 291 PageID #: 982
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 266 of 291 PageID #: 983
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 267 of 291 PageID #: 984
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 268 of 291 PageID #: 985
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 269 of 291 PageID #: 986
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 270 of 291 PageID #: 987
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 271 of 291 PageID #: 988
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 272 of 291 PageID #: 989
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 273 of 291 PageID #: 990
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 274 of 291 PageID #: 991
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 275 of 291 PageID #: 992
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 276 of 291 PageID #: 993
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 277 of 291 PageID #: 994
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 278 of 291 PageID #: 995
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 279 of 291 PageID #: 996
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 280 of 291 PageID #: 997
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 281 of 291 PageID #: 998
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 282 of 291 PageID #: 999
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 283 of 291 PageID #: 1000
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 284 of 291 PageID #: 1001
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 285 of 291 PageID #: 1002
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 286 of 291 PageID #: 1003
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 287 of 291 PageID #: 1004
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 288 of 291 PageID #: 1005
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 289 of 291 PageID #: 1006
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 290 of 291 PageID #: 1007
Case 5:13-cv-28160 Document 125-1 Filed 06/05/19 Page 291 of 291 PageID #: 1008
